Citation Nr: 1013524	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-09 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

2.  Entitlement to an increased rating for vitiligo of the 
face, scalp, neck and upper chest, currently evaluated at 30 
percent.

3.  Entitlement to an increased rating for a neck cyst, 
status post excision, currently evaluated as noncompensable.

4.  Entitlement to an increased rating for traumatic 
degenerative changes, lumbosacral spine, with strain, 
currently evaluated as 20 percent.

5.  Entitlement to an increased rating for traumatic 
arthritis, right knee, currently evaluated as 20 percent.

6.  Entitlement to an increased rating for arteriosclerotic 
heart disease with cardiomyopathy, currently evaluated as 30 
percent.

7.  Entitlement to service connection for a duodenal ulcer.

8.  Entitlement to service connection for an enlarged 
prostate gland.

9.  Entitlement to service connection for a left eye 
cataract.

10.  Entitlement to service connection for macular 
degeneration, left eye, secondary to obesity.

11.  Entitlement to service connection for a skin condition, 
left arm and lower back (other than vitiligo).

12.  Entitlement to service connection for headaches 
secondary to service-connected hypertension.

13.  Entitlement to service connection for bilateral hearing 
loss.

14.  Entitlement to service connection for a lung condition 
(claimed as obstructive pulmonary disease (COPD)).

15.  Entitlement to service connection for a large intestinal 
polyp.

16.  Entitlement to service connection for atherosclerosis 
(also claimed as swollen legs and feet) secondary to a 
service-connected condition.

17.  Entitlement to service connection for left wrist carpal 
tunnel syndrome.

18.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastrointestinal 
condition.

19.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for obesity.

20.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral tinea 
pedis with onychomycosis of the toenails (also claimed as 
fungus, both feet).

21.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for paranasal sinusitis 
with a respiratory condition.

22.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus 
secondary to obesity.

23.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sleep apnea 
secondary to obesity.

24.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for retinitis.

25.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for presbyopia.

26.  Entitlement to total disability based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to 
August 1958 and from October 1958 to October 1979.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) from January 2005, April 2006, and November 2006 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  

In the January 2005 decision, the RO denied increased ratings 
for the Veteran's service-connected vitiligo, heart 
disability, right knee disability, back disability, and neck 
cyst.  The RO also denied the Veteran's claim for TDIU.    

In April 2006, the RO denied service connection for a 
duodenal ulcer, bilateral hearing loss, a skin condition of 
the left arm and lower back (other than vitiligo), an 
enlarged prostate gland, a left eye cataract, and headaches.  
It also granted service connection for tinnitus, evaluating 
it at 10 percent effective March 23, 2005.  Finally, the RO 
declined to reopen applications for service connection for 
sinusitis with a respiratory condition, a gastrointestinal 
condition, bilateral tinea pedis with onychomycosis of all 
toenails, and obesity.

The RO issued yet another decision in November 2006, which 
denied service connection for a lung condition (claimed as 
COPD), a large intestinal polyp, left wrist carpal tunnel 
syndrome, atherosclerosis, and macular degeneration of the 
left eye.  It also declined to reopen applications for 
service connection for sleep apnea and diabetes.

The Veteran did not request a hearing on these matters.

The issues have been recharacterized to comport with the 
Veteran's claims and the evidence of record. 

At the beginning of the appeal, the Veteran was represented 
by the American Legion.  In the April 2008 Form 9, the 
Veteran revoked the power of attorney.  He has not appointed 
another representative.

Additional evidence was received after the issuance of the 
supplemental statement of the case in October 2009, without a 
waiver of the right to have the additional evidence reviewed 
by the RO.  As the additional evidence is either duplicative 
of evidence already of record or does not have a bearing on 
the appellate issues, a referral of the additional evidence 
to the RO for initial consideration is not warranted.  38 
C.F.R. § 20.1304(c).

A request by the Veteran to advance this case on docket was 
granted by the Board in March 2010.  See 38 U.S.C.A. § 7101 
(West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.900(c) (2009).

The issues of service connection for a right eye cataract, 
gum disease, a skeletal condition, partial loss of use of the 
extremities, and a wrist condition, as well as the issue of 
whether new and material evidence has been submitted to 
reopen claims of PTSD and a kidney/urinary condition, have 
been raised by the record but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The issue of an increased rating for a neck cyst, status post 
excision; the claims for service connection for a lung 
condition, a large intestinal polyp, atherosclerosis, and a 
duodenal ulcer; applications to reopen claims for service 
connection for retinitis, presbyopia, a gastrointestinal 
condition, and sinusitis with a respiratory condition; and 
the issue of entitlement to a TDIU, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A 10 percent evaluation is currently in effect for the 
Veteran's tinnitus.  The evaluation is the maximum schedular 
evaluation assignable for tinnitus whether perceived as 
unilateral or bilateral in nature.   

2.  The Veteran's vitiligo affects an area greater than 6 
square inches on the face, scalp, neck and upper chest, and 
20 percent of the total body; it has not required systemic 
therapy during the past 12 months.   

3.  The Veteran's lumbar spine disability is manifested by 
reduced activities, subjective complaints of low back pain on 
motion, and objective evidence of limitation of flexion to 60 
degrees secondary to pain; without objective evidence of 
neurological findings or incapacitating episodes due to the 
low back disability.

4.  The Veteran's right knee disability is manifested by 
arthritis and pain on motion; there is no evidence of 
ankylosis, subluxation or lateral instability, dislocated 
semilunar cartilage with frequent episodes of locking, pain 
and effusion, symptomatic removal of semilunar cartilage, 
genu recurvatum, a compensable degree of limitation of 
motion, or impairment of the tibia and fibula.

5.  The Veteran's heart disability is not manifested by more 
than one episode of acute chronic heart failure; a workload 
of greater than five METs but not greater than seven METs 
resulting in dyspnea, fatigue, angina, dizziness or syncope; 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.

6.  The Veteran's service records contain no complaints of, 
treatment for, or diagnosis of a prostate disorder, and the 
diagnosis of enlarged prostate occurred decades post-service; 
the medical evidence of record does not causally link this 
condition to the Veteran's active service or any incident 
thereof.

7.  The Veteran's service records contain no complaints of, 
treatment for, or diagnosis of a skin condition (other than 
vitiligo), and the diagnoses he has received occurred decades 
post-service; the medical evidence of record does not 
causally link these conditions to the Veteran's active 
service or any incident thereof.

8.  The Veteran does not have a bilateral hearing loss 
disability for VA purposes. 

9.  There is no competent evidence of a headache disability 
during service or at any time after service.

10.  There is no competent evidence of left carpal tunnel 
syndrome during service or at any time after service. 

11.  There is no competent evidence of a left eye cataract 
during service or at any time after service.

12.  In a July 2002 rating decision, the RO denied the 
Veteran's request to reopen his service connection claim for 
obesity.  The Veteran did not timely appeal the decision and 
it is now final.

13.  Evidence received since the July 2002 rating decision is 
new but not material in that it does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for obesity.

14.  In an April 1995 rating decision, the RO denied the 
Veteran's service connection claim for bilateral tinea pedis 
with onychomycosis of all toenails.  The Veteran did not 
timely appeal the decision and it is now final.

15.  Evidence received since the April 1995 rating decision 
is new but not material in that it does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for bilateral tinea pedis with 
onychomycosis of all toenails.

16.  There is no evidence showing macular degeneration of the 
left eye.

17.  In a July 2002 rating decision, the RO declined to 
reopen the claims for service connection for diabetes 
mellitus and sleep apnea.  The Veteran did not timely appeal 
the decision and it is now final.  

18.  Evidence received since the July 2002 rating decision is 
new but not material in that it does not relate to an 
unestablished fact necessary to substantiate the claims for 
service connection for diabetes mellitus and sleep apnea.





CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of an initial 
rating in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002 & Supp. 2009); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2009); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).  

2.  The criteria for the assignment of a rating greater than 
30 percent for vitiligo have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.10, 
4.118, Diagnostic Code 7806 (2009). 

3.  The criteria for the assignment of a rating greater than 
20 percent for traumatic degenerative changes, lumbosacral 
spine, with strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5235-5243 (2009).

4.  The criteria for the assignment of a rating greater than 
20 percent for traumatic arthritis, right knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2009).

5.  The criteria for the assignment of a rating in excess of 
30 percent for arteriosclerotic heart disease with 
cardiomyopathy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7007, 7020 
(2009).

6.  Service connection for an enlarged prostate gland is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

7.  The criteria for service connection for a bilateral 
hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.385 (2009).

8.  Service connection for headaches is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

9.  Service connection for left wrist carpal tunnel syndrome 
is not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

10.  Service connection for a left eye cataract is not 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

11.  Evidence received since the July 2002 rating decision is 
new but not material and the criteria to reopen the 
previously denied claim for entitlement to service connection 
for obesity are not met.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).

12.  Evidence received since the April 1995 rating decision 
is new but not material and the criteria to reopen the 
previously denied claim for entitlement to service connection 
for bilateral tinea pedis with onychomycosis of all toenails 
are not met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2009).

13.   Evidence received since the July 2002 rating decision 
is new but not material and the criteria to reopen the 
previously denied claim for service connection for sleep 
apnea are not met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).

14.  Evidence received since the July 2002 rating decision is 
new but not material and the criteria to reopen the 
previously denied claim for service connection for diabetes 
mellitus are not met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).

15.  The criteria for service connection for macular 
degeneration of the left eye are not met.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between a veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the issues of new and material evidence to reopen 
previously denied claims for obesity, sleep apnea, diabetes 
mellitus, and bilateral tinea pedis with onychomycosis of all 
toenails, and the issues of service connection for an 
enlarged prostate gland, left eye cataract, a skin condition 
(other than vitiligo),  headaches and bilateral hearing loss, 
the RO provided the pre-adjudication notice by letters dated 
in April and September 2005 and July 2006.  In those same 
letters, the RO apprised the Veteran that to establish 
entitlement to increased ratings for arteriosclerotic heart 
disease with cardiomyopathy; traumatic degenerative changes, 
lumbosacral spine with strain; vitiligo of the face, scalp, 
neck and upper chest; and traumatic arthritis, right knee, he 
must offer proof that these service-connected disabilities 
had worsened.  Concerning the issues of service connection 
for left wrist carpal tunnel syndrome and macular 
degeneration of the left eye, the RO provided the pre-
adjudication notice in a July 2006 letter.

A March 2006 letter substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; a May 2008 letter substantially complied 
with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.

The issue of an initial higher evaluation for tinnitus is a 
"downstream" issue, as the initial claim for service 
connection for tinnitus was granted in the April 2006 rating 
decision appealed.  The current appeal as to this evaluation 
arises from the Veteran's disagreement with the evaluation 
originally assigned.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, supra.  Thus, as the Veteran's claim for an 
increased initial disability rating was appealed directly 
from the initial rating assigned, no further action under 
section 5103(a) is required.  Goodwin v. Peake, 22 Vet. App. 
128 (2008).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice.  See Shinseki v. Sanders, 129 U.S. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, VA medical 
records, military treatment facility (MTF) records, and 
Social Security Administration (SSA) records; assisted the 
Veteran in obtaining evidence; obtained medical opinions as 
to the severity of the service-connected disabilities; and 
afforded the Veteran the opportunity to give testimony before 
the Board.  

The Veteran has repeatedly requested that VA obtain his 
personnel records.  In May 1994, he submitted copies of two 
pages of personnel records.  The RO has undertaken numerous 
attempts to acquire the Veteran's personnel records.  
Specifically, in November 2007, the RO requested personnel 
records from the National Personnel Records Center (NPRC).  
The RO received a negative reply in January 2008.  Also in 
November 2007, the RO requested personnel records from the 
Defense Finance and Accounting Service (DFAS).  The RO 
received a negative reply in December 2007.  A formal 
determination was entered by the RO in January 2008 as to the 
unavailability of the Veteran's personnel records.  In view 
of the foregoing, the Board concludes that further efforts to 
locate any personnel records would be futile.

With respect to the duty to obtain an examination or medical 
opinion, the August 1979 separation examination showed no 
abnormality of the eyes, prostate, head, left wrist, or skin 
(other than vitiligo).  The medical evidence of record does 
not show a present headache disability, a skin condition 
(other than vitiligo), or a disability in either the left 
wrist or the left eye.  There is no medical evidence to 
suggest a causal link between the Veteran's enlarged prostate 
gland and service.  The Veteran has not provided any 
explanation of how his enlarged prostate gland is linked to 
his period of active duty.  Under these circumstances, there 
is no duty to provide an examination or medical opinion as to 
the aforementioned issues.  38 U.S.C.A. § 5103A(d) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


II. Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4 
will be considered, whether or not they were raised by a 
veteran, as well as the entire history of a veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of a veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record. See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

The RO granted service connection for hypertension in a 
November 1980 rating decision, assigning a 10 percent rating.  
In a April 1995 rating decision, the RO amended the condition 
to include enlarged heart, cardiomyopathy and 
arteriosclerosis, and continued the 10 percent rating.  This 
rating was increased to 30 percent in a March 1996 rating 
decision.  In an April 2009 rating decision, the RO granted a 
separate, compensable 10 percent rating for hypertension, 
effective July 12, 2003.  The Veteran has not filed a NOD 
with respect to this claim.  This issue is not on appeal and 
will not be addressed.

Tinnitus

The RO originally granted service connection for tinnitus in 
April 2006, assigning a 10 percent rating effective March 23, 
2005 under 38 C.F.R. § 4.87, DC 6260.   The Veteran's 
disagreement with that rating led to this appeal.

The April 2006 rating decision does not indicate whether the 
disability is bilateral or only affects one ear.  However, 
the February 2006 QTC examination report notes that the 
Veteran reported a 45-year history of tinnitus in both ears.  
Whether tinnitus is characterized as either unilateral or 
bilateral in nature, however, does not impact upon the 
evaluation assigned for the disability.  

VA regulation 38 C.F.R. § 4.25(b) and Diagnostic Code 6260 
limit a Veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Accordingly, the Veteran's service-connected tinnitus 
has been assigned the maximum schedular rating available.  38 
C.F.R. § 4.87, DC 6260.  As there is no legal basis upon 
which to award separate schedular evaluations for tinnitus in 
each ear, an increased rating is not warranted.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Vitiligo

The RO granted service connection for vitiligo in November 
1980, assigning a noncompensable percent evaluation effective 
November 1, 1979.  The RO granted an increased rating of 10 
percent in April 1995.  The RO continued the 10 percent 
rating in January 1997 and July 2002 rating decisions.  The 
RO granted an increased rating of 30 percent in January 2005.  
The RO continued the 30 percent rating in an April 2006 
rating decision.  The Veteran's vitiligo has been rated under 
38 C.F.R. § 4.130, Diagnostic Codes 7800, 7806 and 7823.  

Under Diagnostic Code 7806, a 30 percent rating requires 
involvement of 20 to 40 percent of the entire body or of 
exposed areas affected, or; systemic therapy such as  
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 40 percent rating 
requires involvement of more than 40 percent of the entire 
body or of  exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  38 
C.F.R. § 4.118, DC 7806. 

At an August 2004 QTC examination, the Veteran was noted to 
have multiple small, hypopigmented skin lesions affecting an 
area greater than 6 square inches on the face, scalp, neck, 
and upper chest involving 20 percent of the total body 
surface area, 10 percent exposed.  There was no ulceration, 
exfoliation, crusting, tissue loss, induration, 
inflexibility, hyperpigmentation, abnormal texture, or 
limitation of motion. 

A March 2005 VA treatment record indicates that the Veteran's 
skin condition was spreading.  He was also treated for dry 
skin.

At a December 2005 QTC examination, the Veteran was noted to 
have multiple depigmented skin changes, oval to circular in 
shape, throughout the face, upper neck, and scalp, involving 
5 percent of the total body surface area, 5 percent exposed.  
There was no ulceration, exfoliation, crusting, tissue loss, 
induration, inflexibility, hyperpigmentation, abnormal 
texture, or limitation of motion.  The skin lesions did not 
manifest in connection with a nervous condition or systemic 
disease. 

The Veteran is currently receiving the maximum allowable 
rating under DC 7823.  Diagnostic Code 7800 is not applicable 
as there is no evidence of tissue loss or disfigurement.


The evidence more closely approximates a 30 percent 
evaluation for vitiligo.  38 C.F.R. § 4.118.  There is no 
doubt to be resolved and an increased rating is not 
warranted.



Lower Back 

The RO granted service connection for lumbosacral strain in 
November 1980, assigning a noncompensable rating effective 
November 1, 1979.  The RO increased the rating to 10 percent 
in April 1995.  The RO continued the 10 percent rating in a 
January 1996 rating decision, but assigned a noncompensable 
rating in a March 1996 rating decision.  The RO increased the 
rating to 10 percent in January 1997.  A January 2005 rating 
decision indicates that a 20 percent rating was continued; 
however, review of the claim file establishes that the 
Veteran's back disability was never increased to 20 percent.  
In any event, an April 2006 rating decision continued the 20 
percent rating.  The Veteran's back disability has been rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, and substantiated by X-ray findings, is to be 
rated as degenerative arthritis under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.

Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
X-ray studies: (1) when there is a compensable degree of 
limitation of motion, (2) when there is a noncompensable 
degree of limitation of motion, and (3) when there is no 
limitation of motion.   Generally, when documented by X-ray 
studies, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

In the absence of limitation of motion, a 20 percent 
evaluation is warranted when there is X-ray evidence of 
arthritic involvement of two or more major joints with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The lumbar spine is considered a major 
joint.  38 C.F.R. § 4.45(f).  The Veteran is receiving the 
highest available rating for his back disability under 
Diagnostic Codes 5010 and 5003.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent disability rating.  Forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees. The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.

A September 2004 QTC examination report shows that forward 
flexion in the back was to 75 degree with pain at 70, 
extension was to 15 degrees, lateral movement was to 20 
degrees bilaterally, lateral movement to the right was 20 
degrees, and rotary movement was to 20 degrees bilaterally.  
The back was painful on motion without muscle spasm or 
tenderness to palpation.  The range of motion was limited by 
pain, fatigue, weakness, lack of endurance, and 
incoordination after repetitive use, with pain having the 
major functional impact on the Veteran.  The examiner could 
not determine additional limitation in degrees without 
resorting to mere speculation.  The Veteran indicated that he 
could not engage in prolonged walking, standing, heavy 
lifting, or bending.  Straight leg raising test was negative 
bilaterally.  Strength was 5-/5 in the lower extremities, 
bilaterally, due to pain.  Sensory was intact and equal, 
bilaterally.  Reflexes were 1+ in the knees and ankles, 
bilaterally.  The Veteran's gait was abnormal in that it was 
slightly wide-based and slow.  

A December 2005 QTC examination report shows that forward 
flexion in the back was to 60 degrees with pain at 60, 
extension was to 15 degrees, lateral movement was to 20 
degrees bilaterally, lateral movement to the right was 20 
degrees, and rotary movement was to 20 degrees bilaterally.  
The back was painful on motion without muscle spasm or 
tenderness to palpation.  The range of motion was limited by 
pain, fatigue, weakness, lack of endurance, and 
incoordination following repetitive use, with pain having the 
major functional impact on the Veteran.  The Veteran 
indicated that he had difficulty bending over and tying his 
shoes, as well as difficulty lifting or carrying.  Strength 
was 5-/5 in the right lower extremity, and 5/5 in the left 
lower extremity.  Sensory was intact and equal, bilaterally, 
to pain and touch.  Reflexes were 2+ in the knees and ankles, 
bilaterally.  The examiner noted a mild, limping gait.  The 
Veteran indicated that he sometimes used a cane or walker, 
and he also reportedly used a brace.  

In summary, the Veteran's lumbar spine disability is shown to 
be manifested by subjective complaints of pain causing a 
reduction in physical activity; objective evidence of 
limitation of flexion to either 60 or 70 degrees secondary to 
pain; objective evidence of limitation of extension to 15 
degrees; and without objective evidence of instability or 
lateral subluxation.  These medical findings do not support 
the criteria for a rating higher than 20 percent under the 
General Rating Formula for the Spine, as forward flexion is 
not 30 degrees or less nor is there any ankylosis shown in 
the lumbar spine.  The September 2004 examiner commented that 
she was unable to make a determination on whether the Veteran 
was additionally limited by fatigue, weakness, lack of 
endurance, and incoordination following repetitive use 
without resort to speculation.  While this limits the 
findings of this examination to some extent, considering the 
starting range, any additional limitation of motion caused by 
repetitive movement, even if significant, would not rise to 
the level of severe limitation of motion of the lumbar spine.  
Therefore, the next higher 40 percent rating would not apply 
under DC 5237.

Under the spine criteria, intervertebral disc syndrome should 
be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  Under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

The September 2004 QTC examination report notes a clinical 
history of traumatic degenerative changes.  The Veteran 
reported that he had flare-ups in his back 10-12 times per 
day, each episode lasting one hour, which he rated 8/10.  The 
pain was alleviated with rest or pain medication.  He denied 
using a brace.  The Veteran reportedly required bed rest "at 
times" but denied being incapacitated or prescribed bed rest 
by a physician.

A December 2005 QTC examination report shows that the Veteran 
complained of back pain that occurred six times per day, with 
radiation to the upper back and buttocks.  He described the 
pain as sharp, cramping, and crushing and rated it 9/10.  
The pain was alleviated with rest or pain medication.  The 
Veteran reported that had "self-prescribed" bed rest during 
a flare-up, but indicated that he had not been prescribed bed 
rest by a physician.

The Veteran's subjective reports of incapacitated episodes do 
not conform to the diagnostic criteria, as bed rest was not 
shown to have been prescribed by a physician.  Even still, by 
his own reports, his incapacitating episodes do not last as 
long as a week.  Therefore, a compensable rating is not 
warranted for intervertebral disc syndrome.

The medical evidence of record shows that a rating higher 
than 20 percent is not warranted for the lumbar spine 
disability.

In evaluating the Veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Veteran has significant complaints of pain in the lower 
back and radiating to the upper back and torso, affecting his 
ability to do physical activities.  Any functional impairment 
in the back and buttocks, however, already has been 
considered by the 20 percent rating assigned for degenerative 
disc disease under DC's 5010-5243.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

The preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for the service-connected back 
disability; there is no doubt to be resolved; and an 
increased rating is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.

Right Knee

The RO granted service connection for right knee arthritis in 
November 1980, assigning a noncompensable percent evaluation 
effective November 1, 1979.  The RO increased the rating to 
10 percent in April 1995.  The RO continued the 10 percent 
rating in a March 1996 rating decision.  The RO increased the 
rating to 20 percent in January 1997.  The RO continued the 
20 percent rating in January 2005 and April 2006 rating 
decisions.  The Veteran's right knee arthritis has been rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5260.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, and substantiated by X-ray findings, is to be 
rated as degenerative arthritis under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.

Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
X-ray studies: (1) when there is a compensable degree of 
limitation of motion, (2) when there is a noncompensable 
degree of limitation of motion, and (3) when there is no 
limitation of motion.   Generally, when documented by X-ray 
studies, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

In the absence of limitation of motion, a 20 percent rating 
is warranted when there is X-ray evidence of arthritic 
involvement of two or more major joints with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  The knee is considered a major joint. 38 C.F.R. § 
4.45(f).  The medical evidence of record shows entitlement to 
no more than a 10 percent under Diagnostic Codes 5010 and 
5003.

Diagnostic Codes 5260 and 5261 govern the rating criteria 
with regard to limitation of motion of the knee.  Under 
Diagnostic Code 5260, limitation of flexion of the knee 
warrants a 20 percent rating when flexion is limited to 30 
degrees; and a 30 percent rating when limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg warrants a ten percent rating when extension is limited 
to 15 degrees; 30 percent when limited to 20 degrees; 40 
percent when limited to 30 degrees; and 50 percent when 
limited to 45 degrees.

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.

Separate ratings may be assigned for limitation of flexion 
and limitation of extension, under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint. 
VAOPGCPREC 9-2004 (September 17, 2004).

A September 2004 QTC examination report indicates that the 
Veteran complained of flare-ups several times a day lasting 
2-3 hours.  During flare-ups, he elevated his legs and could 
not perform activities of daily living.  He denied being 
incapacitated or requiring bed rest.  The pain was alleviated 
with pain medication.  He sometimes used a cane or walker, 
but denied using a brace.  The Veteran indicated he could not 
perform prolonged walking or standing.  He also complained of 
frequent lower extremity swelling.  Upon examination, flexion 
was limited to 125 degrees with pain at 110 and extension was 
limited to -10 degrees.  McMurray's and drawer tests were 
normal.  The range of motion was limited by pain, fatigue, 
weakness, lack of endurance, and incoordination after 
repetitive use, with pain having the major functional impact 
on the Veteran.  There was no evidence of recurrent 
subluxation, locking pain, or joint effusion.

A December 2005 QTC examination report indicates that the 
Veteran complained of constant pain with intermittent flare-
ups throughout the day, depending on his activity.   He 
reported stiffness, clicking, and pain.  The pain was 
alleviated with pain medication.  He used a cane or walker, 
and sometimes used a brace.  The Veteran indicated he cannot 
perform prolonged walking, standing, kneeling, squatting, and 
climbing stairs.  He denied missing work due to this 
condition.  Upon examination, flexion was limited to 130 
degrees with pain at 120 and extension was at zero degrees.  
McMurray's and drawer tests were normal.  There was no 
evidence of heat, redness, swelling, effusion, drainage, 
abnormal movement, or instability.  There was evidence of 
crepitus.  The range of motion was limited by pain, fatigue, 
weakness, lack of endurance, and incoordination after 
repetitive use, with pain having the major functional impact 
on the Veteran.  The examiner could not determine additional 
limitation in degrees without resorting to mere speculation.  
There was no evidence of recurrent subluxation, locking pain, 
or joint effusion.

Based on this record, the Board finds that the Veteran's 
right knee is less severe than currently evaluated.  In fact, 
the Veteran does not meet any of the compensable rating 
criteria under DCs 5260 and 5261.

Consideration has been given to other potentially applicable 
diagnostic codes. Under Diagnostic Code 5257, recurrent 
subluxation or lateral instability warrants a 20 percent 
disability rating requires moderate impairment of the knee 
due to recurrent subluxation or lateral instability, while a 
30 percent disability rating requires severe impairment of 
the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  These 
ratings may be assigned in addition to the ratings based on 
limitation of motion; however, given that neither subluxation 
nor lateral instability has been objectively demonstrated on 
any examination, a separate evaluation under Diagnostic Code 
5257 is not warranted.

As the Veteran does not have ankylosis of the knee, a rating 
under Diagnostic Code 5256 is not appropriate.  As the 
evidence does not demonstrate dislocated or semilunar 
cartilage, or impairment of the tibia and fibula a rating 
under Diagnostic Code 5259 or 5262 is not appropriate.

The preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for the service-connected 
right knee disability; there is no doubt to be resolved; and 
an increased rating is not warranted.  38 U.S.C.A. § 5107(b), 
38 C.F.R. § 4.3.

Heart

The RO granted service connection for an enlarged heart, 
cardiomyopathy, and arteriosclerosis in April 1995, combining 
these conditions with the Veteran's service-connected 
hypertension and continuing the 10 percent rating.  The RO 
continued the 10 percent rating in a January 1996 rating 
decision.  The RO increased the rating to 30 percent in March 
1996.  The RO continued the 30 percent rating in January 
1997, June 1997, December 1997, July 2002, January 2005, and 
April 2006 rating decisions.  The Veteran's heart disability 
has been rated under 38 C.F.R. § 4.104, Diagnostic Codes 7005 
and 7007.

Under Diagnostic Codes 7005, 7007 and 7020, a 30 percent 
rating contemplates a workload of greater than 5 METs but not 
greater than 7 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating contemplates 
more than one episode of acute congestive heart failure in 
the past year, or workload of greater than 3 METs but not 
greater than 5 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
to 50 percent.  Finally, a 100 percent rating contemplates 
documented coronary artery disease (Code 7005),  hypertensive 
heart disease (Code 7007) or cardiomyopathy (Code 7020) 
resulting in chronic congestive heart failure, or; workload 
of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  See 38 C.F.R. 
§ 4.104, Diagnostic Codes 7005, 7007, 7020.

Note (1) of this section indicates that cor pulmonale, which 
is a form of secondary heart disease, is to be evaluated as 
part of the pulmonary condition that causes it.

Note (2) specifies that one MET is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  Id.

In addition to the preceding rating criteria, VA revised that 
portion of the Rating Schedule for evaluation of specified 
cardiovascular disorders, to consist of those rated under 
Diagnostic Codes 7000 through 7007, 7011, and 7015 through 
7020, effective from October 6, 2006.  See 71 Fed. Reg. 
52,459-60 (Sept. 7, 2006); codified at 38 C.F.R. § 4.100.  
The revised regulation contains the following new provisions: 
(1) In all cases, whether or not cardiac hypertrophy or 
dilatation (documented by electrocardiogram, echocardiogram, 
or X-ray) is present and whether or not there is a need for 
continuous medication must be ascertained.  (2) Even if the 
requirement for a 10 percent rating (based on the need for 
continuous medication) or a 30 percent rating (based on the 
presence of cardiac hypertrophy or dilatation) is met, MET 
testing is required except when there is a medical 
contraindication; when the left ventricular ejection fraction 
has been measured and is 50 percent or less; when chronic 
congestive heart failure is present or there has been more 
than one episode of congestive heart failure within the past 
year; and when a 100 percent evaluation can be assigned on 
another basis.  (3) If left ventricular ejection fraction 
(LVEF) testing is not of record, evaluation should be based 
on alternative criteria unless the examiner states that the 
LVEF test is needed in a particular case because the 
available medical information does not sufficiently reflect 
the severity of the veteran's cardiovascular disability.  Id.  
These provisions have been met in this case.

A September 2004 VA examination report indicates that the 
Veteran was found to exhibit a normal sinus rhythm, mild 
cardiomegaly, and septal infarct.  The ejection fraction was 
71 percent and the METS level was 8-9.  An echocardiogram 
revealed mitral inflo velocities consistent with diastolic 
dysfunction, no significant valvular regurgitation, and no 
evidence of aortic stenosis.  There was no evidence of 
murmurs, rubs, gallops, or thrills.  He complained of daily 
intermittent, sharp and dull chest pain, lasting a few 
minutes.  He also complained of intermittent shortness of 
breath, fatigue, and dizziness that he associated with the 
chest pain.  The examiner found no evidence of acute 
congestive heart failure, and the Veteran denied same.  
Although the cardiac examination was within normal limits, 
the examiner noted the presence of bilateral peripheral 
edema, which she determined was "likely secondary to venous 
insufficiency."  She also noted that the Veteran's 
complaints of chest pain were atypical for angina.  

The December 2005 VA examination report indicates that the 
Veteran was found to exhibit a normal sinus rhythm.  The 
ejection fraction was 55 percent and the METS level was 6.  
An echocardiogram revealed left ventricular enlargement, 
borderline septal hypokineses, left ventricular hypertrophy, 
and left atrial enlargement.  There was no evidence of 
murmurs, rubs, gallops, or thrills.  The Veteran complained 
of intermittent palpitations with irregular heart rate and 
rhythm occurring once a week, lasting for a few seconds.  He 
reported shortness of breath, especially upon physical 
exertion.  He also complained of fatigue and dizziness, but 
denied having syncope or chest pain.  The examiner found no 
evidence of acute congestive heart failure. 

The findings noted in the September 2004 and December 2005 VA 
examination reports are consistent with the current 30 
percent evaluation under Diagnostic Codes 7005, 7007, and 
7020.  Regarding a higher entitlement, the records do not 
show METs greater than 3 but not greater than 5, and there 
are no noted ejection fraction findings of 50 percent or 
less.  There is no medical evidence of more than one episode 
of congestive heart failure during the previous year.  In 
fact, there is no evidence indicating that the Veteran even 
experienced a single episode of congestive heart failure in 
the past year.  As such, the criteria for the next highest 
rating of 60 percent are not met.  

The preponderance of the evidence is against the claim for a 
rating in excess of 30 percent for the service-connected 
heart disability; there is no doubt to be resolved; and an 
increased rating is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.

Extraschedular Considerations

Consideration has also been given regarding whether the 
schedular evaluations are inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has not required 
hospitalization due to these service-connected disabilities, 
and marked interference of employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.

III.   Service Connection Claims

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

In addition, some diseases that become manifest after service 
"will be considered to have been incurred in or aggravated by 
service . . . even though there is no evidence of such 
disease during the period of service," as long as these 
diseases become manifest to a compensable degree within the 
applicable regulatory time periods.  38 C.F.R. § 3.307(a); 
see 38 C.F.R. § 3.309.  With respect to chronic diseases, 
such a disease "must have become manifest to a degree of 10 
percent or more within 1 year . . . from the date of 
separation from service. . . ."  38 C.F.R. § 3.307(a)(3).  
Only those diseases enumerated in 38 C.F.R. § 3.309(a) 
qualify as "chronic" for the purposes of the regulation, and 
those include peptic ulcers, among others.  38 C.F.R. §§ 
3.307(a), 3.309(a).  Additionally, the veteran must have 
served 90 days or more during a war period or after December 
31, 1946.  38 C.F.R. § 3.307(a)(1).

Enlarged Prostate

November 1991 and October 1993 Military treatment facility 
(MTF) records show that the Veteran had an elevated PSA.  

April 2004 and April 2005 VA treatment records show that the 
Veteran had an elevated PSA.

A January 2007 VA treatment record indicates that the Veteran 
was being followed for his elevated PSA.  The clinician noted 
that the Veteran had refused a prostate biopsy at his last 
appointment.  The Veteran denied any voiding problems, and 
again refused a biopsy.

A June 2007 VA treatment record indicates that the Veteran's 
elevated PSA was stable, and that there was no change in 
chronic frequent urination with slow stream.

A July 2008 VA treatment record indicates that the Veteran 
reported nocturia 8-10 times for a few years.  He denied 
dysuria.  The clinician prescribed Hytrin. 

A September 2008 VA treatment record shows that the Veteran's 
PSA was slightly higher.  He reported that the nocturia was 
slightly better.  The clinician increased the dosage of 
Hytrin.

STRs are negative of any complaints of, treatment for, or 
diagnosis of an enlarged prostate glad.  Such evidence weighs 
against the Veteran's service connection claim on a direct 
incurrence basis.   

The record establishes that the Veteran has a history of 
elevated PSA post-service. His enlarged prostate did not 
manifest for many decades after the Veteran's 1979 service 
discharge, however, and this weighs against the claim.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Additionally, while the Veteran currently has an enlarged 
prostate, the competent medical evidence of record does not 
causally link this disorder to the Veteran's service or any 
incident thereof.  The Veteran has not presented a favorable 
medical opinion to the contrary, and under such a 
circumstance, service connection is not warranted.

Left Wrist Carpal Tunnel Syndrome, Skin Condition, and Left 
Eye Cataract

STRs are negative of any complaints of, treatment for, or 
diagnoses of left wrist carpal tunnel syndrome, or a left eye 
cataract.  Such evidence weighs against the Veteran's service 
connection claims on a direct incurrence basis.   

With respect to the Veteran's service connection claim for a 
skin condition of the left arm and lower back (other than 
vitiligo), STRs reveal that the Veteran gave a history of 
tinea versicolor on his trunk in June 1977.  An April 2005 VA 
treatment record indicates that the Veteran gave a history of 
a fungus on his chest while stationed in Okinawa.  However, 
no VA doctor has diagnosed a skin condition on the Veteran's 
left arm or lower back.
  
With respect to the Veteran's service connection claim for 
left wrist carpal tunnel syndrome, an April 1996 examination 
conducted by a private doctor for the purpose of the 
Veteran's SSA claim noted that the Veteran gave a history of 
being diagnosed with carpal tunnel syndrome in both 
extremities five years previously but denied receiving any 
treatment.  A November 2000 VA treatment note indicates that 
the Veteran specifically denied any numbness or tingling in 
his hands.  At no time has any VA doctor diagnosed carpal 
tunnel syndrome.

With respect to the Veteran's left eye cataract claim, STRs 
show that the only eye abnormality noted at entrance to 
service was defective vision.  A superimposed disease or 
injury is not shown in service and his eyes were clinically 
evaluated as normal at a separation examination in August 
1979.  Thus, an eye condition, other than refractive error, 
is not shown in service.  A January MTF record contains the 
following notation:  "Ocular Health JDB."  An August 1997 
VA eye examination report indicates that the Veteran had 
presbyopia.  A February MTF record shoes that the Veteran's 
ocular health was within normal limits.  January 1990, 
October 1993, October 2006, and May 2008 VA optometry records 
indicate that the Veteran had myopia and presbyopia.  

The medical evidence of record does not show a present 
disability in either the left wrist or the left eye.  Nor 
does the evidence show a present skin condition (other than 
vitiligo).  Service connection cannot be granted if there is 
no present disability. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In the absence of proof of a present disability, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Hearing Loss

The Veteran contends that he suffered hearing loss during his 
active duty while working on a bombing range in Japan.

For VA purposes, impaired hearing will not be considered to 
be a disability unless the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Those are the figures on the left of each column and 
are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.

The ASA audiogram from a January 1958 examination revealed 
pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15(30)
15(25)
10(20)
5(15)
5(10)
LEFT
0(15)
5(15)
5(15)
10(20)
10(15)

Speech recognition scores were not shown. 

A December 1973 audiogram revealed pure tone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
5
LEFT
0
0
0
10
5

Speech recognition scores were not shown.  The Veteran denied 
a history of hearing loss on the accompanying medical history 
form.

An August 1979 retirement audiogram revealed pure tone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
0
5
0
LEFT
0
0
0
0
0

Speech recognition scores were not shown.  The Veteran denied 
a history of hearing loss on the accompanying medical history 
form.

A February 2006 VA examination report shows that the Veteran 
indicated that he was exposed to acoustic trauma while 
working as a crew chief on a bombing range in the Air Force.  
Both the auricle and external ear examinations were normal.  
On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
20
20
15
LEFT
35
30
20
20
15

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The diagnosis was clinically normal 
hearing in both ears.

The February 2006 audiological evaluation does not show a 
hearing loss disability for VA purposes, as none of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 40 
decibels or greater; and auditory thresholds for at least 
three of the frequencies are not 26 decibels or greater.  
Speech recognition scores are not less than 94 percent.  None 
of the previous service audiological evaluations of record 
show hearing loss for VA purposes either.  

Although the Veteran complains of exposure to acoustic trauma 
in service and current problems hearing, a hearing loss 
disability as defined by VA regulations is not shown during 
service, on the August 1979 separation examination, or on the 
February 2006 audiogram.  Service connection cannot be 
granted if there is no present disability.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran is competent to state that he has had trouble 
hearing since service and was exposed to in-service acoustic 
trauma.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as a hearing loss diagnosis and his views 
are of no probative value.  And, even if his opinion was 
entitled to be accorded some probative value, it is far 
outweighed by the numerous audiological test evaluations of 
record, none of which show a hearing loss disability for VA 
purposes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

Headaches

STRs establish that during the course of the Veteran's 25-
year service history, he complained of headaches twice.  
First, in April 1956, when he was diagnosed with pneumonia, 
and again in June 1971, at which time a prescription for 
aspirin was refilled.  The Veteran's August 1979 retirement 
examination discloses a normal head assessment.  In the 
accompanying medical history report, the Veteran indicated a 
history of frequent headaches; the clinician wrote 
"[h]eadaches treated with aspirin."  The record does not 
show any in-service or post-service diagnoses of headaches.  
An April 1996 MTF record indicates that the Veteran was 
treated in the emergency room for hypertension; he denied any 
headaches at that time.  Nor did the Veteran complain of 
headaches during his November 1994 VA hypertension 
examination.  

The Veteran's statements regarding the symptoms of pain in 
his head are accepted as competent lay evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Pain 
alone, however, without a diagnosed or identifiable 
underlying condition does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Regardless of whether the Veteran did have headaches during 
service, service connection cannot be granted if there is no 
present disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In the absence of proof of a present disability, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

While the Board has considered the Veteran's lay assertions, 
they do not outweigh the medical evidence of record, which 
does not contain any evidence of a past or present diagnosed 
headache disability.  

The preponderance of the evidence is against the service 
connection claims for an enlarged prostrate gland, headaches, 
a left eye cataract, a skin condition (other than 
vitiligo),and bilateral hearing loss; there is no doubt to be 
resolved; and service connection is not warranted for these 
conditions.  Gilbert, 1 Vet. App. at 57-58.

Service connection is, likewise, not warranted for macular 
degeneration of the left eye.  The Veteran claims this 
condition is secondary to his alleged service-connected 
obesity.  As discussed below, the Board declines to reopen 
the obesity claim.

IV.  New and Material

In an April 1995 rating decision, the RO denied service 
connection for a weight disorder and bilateral tinea pedis 
with onychomycosis of all toenails.  The RO found that 
obesity is a congenital or developmental anomaly and not a 
disability for VA purposes.  The RO also found that there was 
no relationship between the Veteran's service and his tinea 
pedis with onychomycosis.  The Veteran did not submit a 
notice of disagreement within a year, and the April 1995 
decision became final.

In a January 1996 rating decision, the RO denied service 
connection for diabetes mellitus.  The RO found that there 
was no relationship between the Veteran's service and his 
diabetes.  The Veteran did not submit a notice of 
disagreement within a year, and the January 1996 decision 
became final.

In a January 1997 rating decision, the RO continued the 
previous denials of service connection for obesity and 
diabetes.  The RO also denied service connection for sleep 
apnea, finding no evidence of a relationship between the 
Veteran's service and his sleep apnea.  The Veteran did not 
submit a notice of disagreement within a year, and the 
January 1997 decision became final.

In a July 2002 rating decision, the RO again continued the 
denial of service connection for obesity, diabetes, and sleep 
apnea.  The Veteran did not submit a notice of disagreement 
within a year, and the July 2002 decision became final.

In an April 2006 rating decision, the RO continued the denial 
of service connection for obesity and tinea pedis with 
onychomycosis.  The Veteran did not submit a notice of 
disagreement within a year, and the April 2006 decision 
became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers.  
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence submitted since the July 2002 rating decision 
includes military MTF records, VA treatment records, Social 
Security Administration (SSA) records, and a medical article 
on obesity.  These records show that the Veteran is morbidly 
obese and has been repeatedly advised by medical providers to 
lose weight.  These records also show that the Veteran 
currently has diabetes and sleep apnea.

The additional evidence of record includes the Veteran's 
numerous statements regarding the etiology of his weight 
problem, diabetes, and sleep apnea.  Specifically, he claims 
that he played football for the Air Force while stationed in 
Japan in 1956-1957, and that he was instructed to gain weight 
for that purpose.  He also claims that he developed diabetes 
and sleep apnea due to his obesity.

The additional evidence is not new and material as it does 
not include any competent evidence that cures the prior 
evidentiary defects.  Rather, the evidence is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial of the claims.  The evidence at the time 
of the original April 1995 denial indicated that the 
Veteran's obesity was exogenous in nature and that the record 
did not support his claim that he was instructed to "beef 
up" while playing football; the additional evidence added to 
the record since the last final denial does not change that 
outcome.  Rather, the evidence added to the record merely 
shows that the Veteran's contentions have remained the same.

The evidence of record at the time of the April 1995 rating 
decision included STRs, VA treatment records, and a November 
1994 VA skin examination.  The Veteran was discharged from 
active duty in 1979; the separation examination discloses a 
normal skin evaluation (other than vitiligo).

Evidence submitted since the April 1995 rating decision 
includes VA treatment records.  This evidence, while new as 
it was not of record in 1995, is not material, in that it 
does not serve to corroborate the Veteran's claim of 
bilateral tinea pedis with onychomycosis during service.  
Rather, the evidence is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim, in that it merely establishes the Veteran 
currently suffers from these conditions.

Some disabilities, by their nature, are capable of lay 
observation so that lay testimony of their occurrence can be 
utilized.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  The Veteran is competent to attest to factual 
matters of which he had first-hand knowledge, e.g., gaining 
weight, a foot rash, and infected toenails.  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
diagnosis and causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Evidence submitted since the RO's April 1995 and July 2002 
decisions does not relate to an unestablished fact necessary 
to substantiate the claims of service connection for obesity, 
bilateral tinea pedis with onychomycosis of all toenails, 
diabetes, and sleep apnea and does not raise a reasonable 
possibility of substantiating the claims.  New and material 
evidence has not been received since the RO's April 1995 and 
July 2002 decisions; reopening the claims of service 
connection for obesity, bilateral tinea pedis with 
onychomycosis of all toenails, diabetes, and sleep apnea is 
not warranted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
service-connected tinnitus is denied.

Entitlement to an increased rating for vitiligo of the face, 
scalp, neck, and upper chest is denied.

Entitlement to an increased rating for traumatic degenerative 
changes, lumbosacral spine, with strain, is denied.

Entitlement to an increased rating for traumatic arthritis, 
right knee, is denied.

Entitlement to an increased rating for arteriosclerotic heart 
disease with cardiomyopathy is denied.

Service connection for an enlarged prostate gland is denied.

Service connection for a left eye cataract is denied.

Service connection for macular degeneration, left eye, 
secondary to obesity.

Service connection for headaches is denied.

Service connection for bilateral hearing loss is denied.

Service connection for left wrist carpal tunnel syndrome is 
denied.

Service connection for a skin condition, left arm and lower 
back (other than vitiligo) is denied.
 
New and material evidence having not been submitted, the 
application to reopen a previously denied claim of 
entitlement to service connection for obesity is denied.

New and material evidence having not been submitted, the 
application to reopen a previously denied claim of 
entitlement to service connection for bilateral tinea pedis 
with onychomycosis of all toenails is denied. 

New and material evidence having not been submitted, the 
application to reopen a previously denied claim of 
entitlement to service connection for diabetes mellitus 
secondary to obesity is denied. 

New and material evidence having not been submitted, the 
application to reopen a previously denied claim of 
entitlement to service connection for sleep apnea secondary 
to obesity is denied. 


REMAND

Manlincon Issue

In January and December 1997, the RO declined to reopen the 
Veteran's claims for service connection for retinitis and 
presbyopia, respectively.  The Veteran filed notice of 
disagreements with these decisions in March 1997 and January 
1998, respectively.  The statements of the case provided 
since that time have not included these issues.  Furthermore, 
it appears that the Veteran still intends to pursue at least 
one of these claims.  Specifically, an October 2000 Form 21-
4138 contains the following statement:  "Throughout my 
military career I was required to type, write and read 
extensively.  As a result, my eyesight has diminished."  The 
RO did not develop the October 2000 eye claim.  Therefore, a 
remand is necessary.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 
19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Increased Rating - Neck Cyst

The Veteran was last examined for residuals of his neck cyst 
excision in December 2005.  He stated in the June 2006 NOD 
that the cyst has gotten larger.

As the Veteran has testified that his neck cyst is worse than 
reflected in 2005, another examination is necessary to 
evaluate the present severity of the neck cyst status post 
excision.  See 38 C.F.R. § 3.159(c).   

Service Connection

Further development is needed with respect to the claim of 
service connection for atherosclerosis.  The Veteran claims 
that this condition is secondary to a service-connected 
disability.  A disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  This includes any increase 
in severity of a nonservice-connected disease that is 
proximately due to or the result of a service-connected 
disability as set forth in 38 C.F.R. § 3.310(b).  See also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  38 C.F.R. 
§ 3.310 (pertaining to secondary service connection) was 
amended effective October 10, 2006.  Review of the record 
indicates that proper notice was not provided.  This must be 
done.   

With respect to the Veteran's service connection claims for a 
duodenal ulcer and a large intestine polyp, the Veteran 
indicated in an August 2005 Form 21-4142 that he received 
treatment for these conditions at the Loma Linda VAMC in 
2005.  In an August 2006 statement, the Veteran indicated 
that he received treatment for his COPD at the Loma Linda 
VAMC in 2006.  The claim file contains records from this VA 
facility from April to June 2005 and August 2006 to March 
2007 only.  All VA records are constructively of record.  As 
such records could be pertinent to the Veteran's claims and 
are constructively of record, action should be taken to 
obtain and associate those records with the claims file.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that 
VA treatment records are considered to be constructively 
contained in claims folder and must be obtained before a 
final decision is rendered).

With respect to the Veteran's service connection claim for a 
lung condition, STRs show that the Veteran was treated in 
service for various lung conditions, including pneumonia in 
1956 (for which he was hospitalized) and bronchitis in 1958.  
A positive PPD was noted in 1972.  At that time, a history of 
a positive tine test in 1966 was noted.  A chest X-ray was 
negative.  The clinician decided not to prescribe isoniazid 
(INH), but instead instructed the Veteran to get yearly chest 
X-rays.  December 1973 and August 1979 chest X-rays were 
normal.  The Veteran's August 1979 separation examination 
report shows that, on clinical evaluation, the Veteran's 
lungs and chest were found to be clinically normal.

An October 2003 VA chest X-ray revealed COPD.  An August 2006 
VA treatment record indicates that the Veteran was diagnosed 
with bacterial bronchitis.

An October 2006 VA examination report contains a diagnosis of 
reactive airway disease.  Upon examination, there was 
evidence of auscultatory abnormalities noted with mild 
prolongation of the expiratory phase.  Pulmonary function 
studies revealed a borderline obstructive pattern.  The 
examiner opined that the Veteran's pulmonary condition "is 
less likely related to the pneumonia acquired in the 
military."  He noted the Veteran's in-service pneumonia, but 
determined that his current pulmonary condition is "more 
likely related to underlying co-morbid conditions" - the 
Veteran's morbid obesity and history of cardiomegaly.  The 
examiner noted that he was not aware of any echocardiographic 
study documenting the degree of the ejection fraction 
impairment, if any.

While the 2006 examination contains an opinion that the 
Veteran's diagnosed lung condition is not related to service, 
the rationale is not based on a complete record.  
Specifically, the examiner did not consider the Veteran's 
positive TB tine test.  Furthermore, ejection fraction 
studies are now of record.  Accordingly, another opinion as 
to whether it is at least as likely as not that the Veteran's 
lung condition is related to service is required.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. 
Nicholson, 20 Vet. App. 79  (2006). 

New and Material Claims

Further development is also needed on the applications to 
reopen the claims of service connection for a 
gastrointestinal condition and sinusitis with respiratory 
problems.  For claims to re-open, VA must notify a claimant 
of the basis for the prior denial and the evidence and 
information that is necessary to reopen the claim and 
establish entitlement to the underlying claim for the benefit 
sought.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Review of the record 
indicates that proper notice was not provided.  This must be 
done.   

TDIU

The Veteran contends that he is unemployable due to his 
service-connected disabilities and thus seeks entitlement to 
a total disability rating.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.   38 C.F.R. § 3.340(a).

The Veteran is presently service connected for 
arteriosclerotic heart disease with cardiomyopathy, rated as 
30 percent disabling; hypertension, rated as 10 percent 
disabling; vitiligo (face, scalp, neck, and upper chest); 
traumatic degenerative changes, lumbosacral spine, with 
strain, rated as 20 percent disabling; traumatic arthritis, 
right knee, rated as 20 percent disabling; tinnitus, rated as 
10 percent disabling; and neck cyst, status post excision, 
rated as noncompensable, for a combined rating of 70 percent 
from July 12, 2004 and 80 percent from March 23, 2005.

If the total rating is based on a disability or combination 
of disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.   38 C.F.R. § 4.16(a).

The Veteran does not meet the schedular requirements of TDIU 
under 38 C.F.R. § 4.16(a), as he does not have the requisite 
disability ratings in effect.  

It is the established policy of VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, 
rating boards should submit to the Director of Compensation 
and Pension Service for extra-schedular consideration all 
cases of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in paragraph (a) of this section.  The 
rating board will include a full statement as to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue.  38 C.F.R. § 4.16(b). 

An April 1998 SSA disability determination indicates that the 
Veteran has been disabled since January 17, 1996.  The 
primary and secondary diagnoses are diabetes mellitus and 
hypertension, respectively.

A September 2004 VA examination report indicates that the 
Veteran was not employed but no reason was provided.

In correspondence received October 2007, the Veteran stated 
that the County of Riverside fired him due to a reduction in 
force, and that he resigned from the Riverside County Veteran 
Service Office due to a hostile work environment.

The Veteran has not had a VA examination for several years, 
including for a medical opinion concerning the effect of all 
of the service-connected disabilities upon his 
unemployability.  See Gary v. Brown, 7 Vet. App. 229, 232 
(1994); Beaty v. Brown, 6 Vet. App. 532 (1994).  Therefore, a 
VA examination in which an examiner addresses the effect of 
all the service-connected disabilities on his employability 
must be done.

Accordingly, the case is REMANDED for the following action:

1.	Review the claim file and provide all 
required notification for his claims to 
reopen.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006). 

2.	Provide the Veteran with updated notice 
regarding his claim for secondary 
service connection for atherosclerosis, 
including notice of the amendment to 38 
C.F.R. § 3.310.  

3.	Obtain outstanding VA treatment records 
from the VAMC Loma Linda, California, 
from August 2005 to September 2006.

4.	Schedule the Veteran for a VA skin 
examination to determine the present 
severity of his neck cyst, status post 
excision.

5.	Schedule the Veteran for a VA 
examination to determine to evaluate the 
impact of all of his service-connected 
disabilities on his employability.  The 
examiner should opine as to whether it 
is at least as  likely as not that the 
Veteran's service-connected disabilities 
alone, without consideration of his non-
service-connected disabilities and age, 
render him unable to secure or follow a 
substantially gainful  occupation, 
taking into account his education and 
employment background.  The examiner 
may, but need not, conduct physical 
examinations or testing of the  Veteran 
for any or all of his various service-
connected disabilities.  

The examiner is notified that the 
Veteran is service connected for 
arteriosclerotic heart disease with 
cardiomyopathy, rated as 30 percent 
disabling; hypertension, rated as 10 
percent disabling; vitiligo (face, 
scalp, and upper chest), rated as 30 
percent disabling; traumatic 
degenerative changes, lumbosacral spine, 
with strain, rated as 20 percent 
disabling; traumatic arthritis, right 
knee, rated as 20 percent disabling; 
tinnitus, rated as 10 percent disabling; 
and neck cyst, status post excision, 
rated as noncompensable; and that all 
the service-connected disabilities must 
be considered.  

The claim folder must be made available 
to the examiner for review in 
conjunction with the examination.  The 
examiner must provide a detailed 
rationale for all opinions.  

6.	Return the claims file to the examiner 
who conducted the October 2006 VA 
examination and request that the 
examiner determine the nature, extent, 
and etiology of the Veteran's current 
lung condition.  Following a review of 
the relevant evidence of record, to 
include the service treatment records 
and all post-service medical records 
documenting evaluation and treatment for 
a lung condition, the examiner should 
address the following question:

a)  Is it at least as likely as not (50 
percent or greater probability) that 
any diagnosed lung condition began 
during service or was causally linked 
to any incident or finding recorded 
during service, to include pneumonia, 
bronchitis, and a positive TB test 
noted in the service treatment records?

If the examiner cannot be located, or if 
it is determined that the Veteran should 
undergo further examination for his lung 
condition, schedule the Veteran for 
medical examination by an appropriate 
medical professional to determine the 
nature, extent, and etiology of his lung 
condition.  All indicated tests and 
studies should be performed.  The claims 
folder and a copy of this remand must be 
provided to the examiner in conjunction 
with the examination.

  A complete rationale must be provided 
for all opinions.

7.	Thereafter, any additional development 
deemed appropriate should be 
accomplished. Then, re-adjudicate the 
claims.  If any of the claims remain 
denied, issue a supplemental statement 
of the case (SSOC) and allow an 
appropriate period of time for response.  
The SSOC must address the RO's denial of 
service connection for retinitis and 
presbyopia.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claims.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


